Case 6:11-cv-02164-MJJ-CBW Document 346 Filed 07/09/21 Page 1 of 4 PageID #: 11786




                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF LOUISIANA
                                      LAFAYETTE DIVISION

    CHERYL SLADE, Individually and on behalf           )
    of others similarly situated,                      )
                                                       )
                Plaintiff,                             )
                                                       )   Case No. 6:11-cv-02164
    v.                                                 )
                                                       )   Judge Michael J. Juneau
    PROGRESSIVE SECURITY INSURANCE                     )
    COMPANY,                                           )
                                                       )
                Defendant.                             )


                                   FINAL APPROVAL ORDER

          Plaintiffs, on their own behalf and on behalf of all others similarly situated, submitted to

   the Court an Unopposed Motion for Final Approval of the Class Action Settlement, Rec. Doc.

   340, wherein they sought final approval of the Settlement Agreement (the “Agreement”), and the

   exhibits attached thereto, entered into by and between Plaintiffs and Defendant, Progressive

   Security Insurance Company (“Progressive Security”).

          On March 4, 2021, this Court entered an Order that preliminarily approved the Agreement

   and authorized dissemination of notice of the Settlement (“Preliminary Approval Order”). Rec.

   Doc. 337. Due and adequate notice having been given to the Class in compliance with the

   procedures set forth in the Agreement and the Preliminary Approval Order, this Court having

   considered all papers filed and proceedings had herein, having held a final Fairness Hearing, and

   otherwise being fully informed of the premises and good cause appearing therefore,

          IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

          1.     This Order incorporates by reference the definitions in the Agreement, and all

   terms used herein shall have the same meanings as set forth in the Agreement.


                                                   1
Case 6:11-cv-02164-MJJ-CBW Document 346 Filed 07/09/21 Page 2 of 4 PageID #: 11787



          2.      This Court previously certified this matter as a class action on behalf of: All named

   Louisiana Progressive Security insured who received payment for total loss motor vehicles located

   in the State of Louisiana, under the terms of their collision automobile insurance policy with

   Progressive Security Insurance, utilizing Mitchell WorkCenter Total Loss (WCTL) system, from

   July 1, 2010 to June 24, 2019 (the “Class”).

          3.      The Court has jurisdiction over the subject matter of this Action and over all Parties

   to this Action, including all members of the Class.

          4.      Based on the evidence in the record, as well as the evidence and testimony

   presented at the final Fairness Hearing on July 9, 2021, having considered the requirements for

   approval set forth in Fed. R. Civ. P. 23(e) and the factors discussed by the Fifth Circuit in Reed v.

   General Motors Corp., 703 F.2d 170, 172 (5th Cir. 1983), and for reasons orally assigned at the

   Fairness Hearing, the Court finds that the Settlement of the Action, on the terms and conditions

   set forth in the Agreement, is in all respects fair, reasonable, adequate and in the best interest of

   the Class Members, especially in light of the benefits to Class Members; the strength of the

   Parties’ claims and defenses; the complexity, expense and probable duration of further litigation;

   and the risk and delay inherent in possible appeals. Accordingly, the Motion is GRANTED, and

   the Settlement Agreement is FINALLY APPROVED.

          5.      This Court hereby DISMISSES WITH PREJUDICE the Action without costs to

   any party, except as otherwise provided herein (subject to retention of jurisdiction to enforce the

   Agreement and the Settlement).

          6.      Members of the Class had the right to exclude themselves by way of the opt-out

   procedures set forth in the Preliminary Approval Order. Excluded from the Class are those persons

   who validly and timely requested exclusion from the Class by way of the opt-out procedure, as

   identified by the listing of names of the Class Members who submitted valid requests for exclusion

                                                    2
Case 6:11-cv-02164-MJJ-CBW Document 346 Filed 07/09/21 Page 3 of 4 PageID #: 11788



   from the Class filed by Class Counsel (the “Opt-Outs”). See Rec. Doc. 339.

          7.      Pursuant to the Court’s Preliminary Approval order, the approved Notice was sent

   to the Class Members via direct U.S. mail. The form and method for notifying the Class Members

   of the Settlement and its terms and conditions were in conformity with this Court’s Preliminary

   Approval Order, satisfied the requirements of Due Process, and constituted the best notice

   practicable under the circumstances. The Court further finds that the Notice Plan was clearly

   designed to advise the Class Members of their rights and clearly and concisely stated, in plain,

   easily understood language, all features of the Action and Settlement.

          8.      The Released Parties include Progressive Security and its current and former, direct

   and indirect parents, subsidiaries, affiliates, insurers, directors, officers, shareholders, employees,

   agents and representatives.

          9.      The Named Plaintiffs and each Class Member, as well as their respective

   predecessors and successors, agents, attorneys, insurers, heirs, executors, administrators, devisees,

   representatives, assigns and all such persons or entities acting on behalf of or through any of them

   in any capacity whatsoever, shall be deemed to have fully, finally and forever released the Released

   Parties from all Released Claims described in the Agreement.

          10.     Class Members, and any person or entity allegedly acting on behalf of Class

   Members, either directly, representatively or in any other capacity, are hereby ENJOINED from

   commencing or prosecuting against any and all of the Released Parties any action or proceeding

   in any court or tribunal asserting any of the Released Claims; provided, however, that this

   injunction shall not apply to non-released claims of Opt-Outs.

          11.     Without affecting the finality of this Final Approval Order in any way, this Court

   retains continuing jurisdiction of all matters relating to the modification, interpretation,

   administration, implementation, effectuation, and enforcement of this Agreement and the

                                                     3
Case 6:11-cv-02164-MJJ-CBW Document 346 Filed 07/09/21 Page 4 of 4 PageID #: 11789



   Settlement and the disposition of the Settlement Fund. Class Counsel are to continue in their role

   to oversee all aspects of the Agreement and Settlement. Upon notice to Class Counsel, Defendant

   may seek from this Court such further orders or process as may be necessary to prevent or forestall

   the assertion of any of the Released Claims in any other forum, or as may be necessary to protect

   and effectuate the Settlement and this Final Approval Order.

          12.     If an appeal, writ proceeding, or other challenge is filed as to this Final Approval

   Order, and if thereafter the Final Approval Order is not ultimately upheld, all orders entered,

   stipulations made and released delivered in connection herewith, or in the Agreement or in

   connection therewith, shall be null and void to the extent provided by and in accordance with the

   Agreement.

          THUS DONE AND SIGNED in Lafayette, Louisiana, on this 9th day of July, 2021




                                                MICHAEL J. JUNEAU
                                                UNITED STATES DISTRICT JUDGE




                                                   4
